department of the treasury internal_revenue_service washington d c date number info release date uil 2056-dollar_figure the honorable carl levin united_states senate washington d c attention daniel levin dear senator i am responding to your letter dated date to mr floyd williams national director for legislative affairs internal_revenue_service regarding the denial of the estate_tax_marital_deduction to estates with non-citizen surviving spouses you requested comments on the accuracy of the interpretation of section of the technical and miscellaneous revenue act of the tamra provision contained in your letter your letter generally reflects an accurate representation of the effects of the tamra provision in general the tamra provision disallows the unlimited_marital_deduction where the surviving_spouse is not a u s citizen unless the surviving_spouse becomes a u s citizen by a certain date or the assets passing to the non-citizen surviving_spouse are placed in a qualified_domestic_trust qdot the tamra provision ensures eventual inclusion of the estate in u s tax_base you are correct that the tamra provision applies equally to all non-citizen spouses rather than only to those who give up u s residence and thereby avoid u s transfer_taxes the marital_deduction defers the estate_tax on the assumption the assets in the estate if not consumed will ultimately be included in the surviving spouse’s u s estate the legislative_history indicates the congress believed the surviving spouse’s u s estate would more likely be taxed if the surviving_spouse is a u s citizen rather than a non-citizen while a u s citizen surviving_spouse would have to give up both citizenship and residence to avoid u s estate_and_gift_taxes transfer_taxes a non- citizen surviving_spouse would have to give up merely residence to avoid u s transfer_taxes the tamra provision is intended to ensure eventual inclusion of the estate in the u s tax_base only income and hardship distributions escape transfer_taxes you are also correct that if the assets passing to the surviving_spouse are placed in a qdot the only amounts that may be distributed to the surviving_spouse free from u s transfer_taxes are income of the qdot and amounts distributed due to hardship all other distributions to a non-citizen surviving_spouse from a qdot are subject_to u s transfer_taxes statistics are unavailable you requested statistics regarding the number of people affected by the tamra unfortunately we have been unable to obtain that information the statistics of income soi division of the internal_revenue_service collects and processes statistical data based on information reported on federal tax returns filed by u s taxpayers the soi statistical information services office told us they do not collect the data you requested i have enclosed a brief summary explaining in more detail the operation of the qdot provisions i hope this information will be of assistance to you if you have any questions please contact of this office at sincerely benedetta kissel deputy associate chief_counsel international enclosure qualified domestic trusts background prior to the enactment of the technical_and_miscellaneous_revenue_act_of_1988 the act sec_2056 of the internal_revenue_code provided an unlimited estate_tax_marital_deduction for estates of united_states citizens or residents regardless of the citizenship of the surviving_spouse the act which added sec_2056a to the code placed restrictions on the availability of the estate_tax_marital_deduction for estates of people dying after date if the surviving_spouse is not a united_states citizen requirements for people dying after date if the surviving_spouse is not a united_states citizen no marital_deduction is allowed to the decedent spouse’s estate unless such property passes to the surviving_spouse in a qualified_domestic_trust qdot a qdot is a_trust that otherwise satisfies the requirements for a marital_deduction under specified provisions of the code sec_2056a also provides that the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation the trust must provide that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution the trust must meet any additional requirements as prescribed by regulations to ensure collection of any_tax imposed and the executor must make an irrevocable election on the decedent’s estate_tax_return to treat the trust as a qdot even though the requirements for qualifying as a qdot have been modified several times since the act the requirements as provided above are applicable for all people dying after date taxation under sec_2056a a deferred estate_tax is imposed when certain taxable events occur in general distributions of principal from the qdot during the surviving spouse’s lifetime constitute taxable events the tax is also imposed on the value of the trust at the time of the noncitizen surviving spouse’s death or if the trust ceases to meet the requirements of a qdot distributions of income from a qdot to a noncitizen surviving_spouse and distributions of principal to the surviving_spouse on account of hardship are exempted from the qdot tax if a taxable_event occurs during the surviving spouse’s lifetime the amount on which the qdot tax is imposed is the amount of cash and the fair_market_value of the property that is subject_to the distribution including any amount withheld from the distribution by the u s trustee to pay the tax or any_tax paid_by the qdot for the distribution the amount taxed at the death of the surviving_spouse is the fair_market_value of the trust assets at the date of the surviving spouse’s death if a taxable_event occurs as a result of the trust ceasing to qualify as a qdot the amount of property subject_to the qdot tax is the fair_market_value of trust assets on the date of disqualification the deferred estate_tax imposed equals the federal estate_tax that would have been imposed under sec_2001 of the code on the estate of the first_decedent spouse had the property subject_to the tax been included in the first decedent’s taxable_estate generally in computing the deferred estate_tax the rate_of_tax is determined by reference to the actual size of the first decedent’s estate as increased by the amount_involved in the taxable_event as noted above the death of the surviving_spouse is a taxable_event and the property remaining in the qdot at that time is subject_to federal estate_tax as if it were included in the estate of the decedent spouse the property remaining in the qdot at the death of the surviving_spouse may also be included in his or her estate under sec_2001 if the surviving_spouse was a united_states_resident at death or sec_2101 if the surviving_spouse was a nonresident_alien to avoid subjecting the property remaining in the qdot to double tax certain credits may apply to the estate of the surviving_spouse sec_2056 provides special rules for the application of the credit_for_tax_on_prior_transfers provided under sec_2013 of the code regardless of the length of time between the spouses’ deaths first if a marital_deduction is allowed to the estate of the first_decedent spouse the transferor for qdot property passing to the surviving_spouse the transferee the deferred estate_tax imposed is treated as an estate_tax paid_by the estate of the transferor spouse with respect to the qdot property accordingly if the transferee spouse’s estate is subject_to united_states estate_tax under the code the deferred estate_tax whether imposed on distributions during the transferee’s lifetime under sec_2056a or on the transferee spouse’s death under sec_2056a is creditable within the sec_2013 framework against the transferee spouse’s estate_tax sec_2056 also provides a special rule affecting the application of the sec_2013 credit where property included in the transferor spouse’s gross_estate is not deducted under sec_2056 solely because the property does not satisfy the alien spouse requirements under sec_2056 and sec_2056a eg the transferee spouse elects not to transfer an outright bequest to a qdot under these circumstances on the death of the transferee spouse if the transferee’s estate is subject_to united_states estate_tax the allowable sec_2013 credit is determined without any percentage reduction that may otherwise be required by sec_2013 in computing the estate_tax imposed under sec_2056a on the death of the surviving_spouse a credit for state or foreign death taxes under sec_2011 or sec_2014 respectively is allowed only if the state or foreign death taxes are paid_by the surviving spouse’s estate for the qdot because the qdot is included in the surviving spouse’s gross_estate for state or foreign tax purposes in addition state or foreign death taxes previously paid_by the decedent transferor’s estate are also creditable within the sec_2011 or sec_2014 framework for any federal_estate_taxes treated as paid_by the decedent transferor’s estate due_date for payment of tax the deferred estate_tax imposed on lifetime distributions under sec_2056a is due on april 15th of the calendar_year following the end of the taxable_year in which the taxable_event occurs except for taxable events which occur during the calendar_year in which the surviving_spouse dies in the latter case and for tax imposed on the surviving spouse’s death under sec_2056a the tax is due no later than months after the date of the surviving spouse’s death unless an extension of time for payment is granted
